DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Status of claims
  	Claims 1-34 as amended and new claims 35-49 as filed on 1/18/2022 are pending and under examination.
Claim Rejections - 35 USC § 112
Indefinite
New claims 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claims 46 and 47 recite the limitation “the flexible plate”. There is insufficient antecedent basis for this limitation in the claims 1 and 2 that are not limited to the use of “flexible” materials and/or plates. 
Further, in claims 46 and 47 the phrase presented as follow --- ISD^4/(hE) is 5x10^5 um^3/GPa --- is incomprehensible and indefinite because it is unclear whether symbol ^ indicates multiplication (IDS^4 or IDS4 or IDSx4) or exponentiation (10^5 or 105 or IDS^4 or IDS4) or possible typing error (IDS^4 or IDS4) or else. This issue remains unclear in view of specification (see page 24, line 3 and line 6), which should be amended accordingly. Besides, the as-filed specification discloses at least one particular limitation in two different ways (um^3/GPa and um3/GPA).
the thickness (h)”. There is insufficient antecedent basis for this limitation in the claims 1 and 2 because they appear to solely recite a thickness of uniform testing layer (liquid or semiliquid sample with reagents and cells) while the thickness (h) in new claims 46 and 47 appears to and/or might relate to something else, for example: thickness of flexible plates characterized by specific Young’s modulus.
New claims 46 and 47 are indefinite with regard to relationship of spacers with “inter spacer distance (IDS)” and spacers having height to regulate configuration of plates in claim 1 (limited to 200 micron or less) and in claim 2 (unlimited). It is unclear whether the same of different spacers are intended or whether all spacers have both predetermined characteristics including height with one predetermined value and “inter spacer distance” with another predetermined value.
In claims 46 and 47 the phrase “the fourth power” is lacking a literal support for its antecedent basis. Besides, “the fourth power” of ISD is written as IDS^4 in the pending claims and in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods of analyzing a sample by using an identical device comprising plates with spacers to form a uniform layer of the sample, wherein a special correlation and/or restriction between interspace distance of spacers and Young’s modulus of plates is required as encompassed by the formulas recited in the pending claim 46 and 47 and in the issued claim 1. Both methods are directed to providing a uniform testing layer of 250 micron or less in the claimed identical device (pending claims and issued claim 1). Both methods are directed to analyzing a sample with cells including microorganisms (pending claims and issued claims 19, 40, 41, 94, 95; for example), with test reagent icnlduing drugs (pending claims and issued claim 50; for example) and with detection reagent including fluorescent stain (pending claims and issued claim 69; for example). Both methods are directed to analyzing a sample by imaging and/or analyzing images taken several times (pending claims and issued claims 2, 122, 124; for example). 
Accordingly, the claimed processes in the issued patent and in the present application are obvious variants.
Therefore, the inventions as claimed are co-extensive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-34 as amended and new claims 35-45, 48 and 49 are/remain rejected under 35 U.S.C. 103 as being unpatentable over US 9,657,327 (Metzger).
The cited US 9,657,327 (Metzger) is/was relied upon for a method for drug testing or for antimicrobial susceptibility testing, wherein the method comprises same active steps as claimed including steps of exposing a sample with microorganisms to a test reagent or to a drug inside a testing device between 2 plates of the testing device, acquiring and analyzing images of microorganisms over time to determine dynamic changes of microorganisms after exposure to the drug. For example: see US 9,657,327 (Metzger) entire document including col. 4, lines 4-5 and col. 42, lines 28-35). 
In particular, the testing method is practiced in a testing device with movable plates and/or with open and closed configurations (col. 57, lines 7-8; col. 4, line 10) and with spacers (col. lines 54-56).  The cited document explicitly recognizes that thickness of testing layer should be so and/or of about 40 micron in order to avoid overlap of microorganisms as intended for imaging (col. 30, lines 30-35). The cited method comprises analyzing a sample with microorganisms including Escherichia, Streptococcus, Staphylococcus, Haemophilus, Pseudomonas (col. 27, lines 19-20; col. 34, lines 45-47). The cited method comprises the use of detection agents for staining microorganisms including vital and dead stains including fluorescent stains (col. 50, lines 24-32). 

	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 1/18/2022 have been fully considered but they are not all found persuasive with regard to pending claims as amended and newly submitted.
Rejection of claims under 35 U.S.C. 103 as being unpatentable over WO 2017/048871 (Chou et al) has been withdrawn in view of Applicants’ argument that the cited document is a disclosure by inventors which does not qualify as a prior art (response pages 17-18). However, upon further consideration, a new grounds of rejections (DP and 122-b) are made as explained above.

No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Vera Afremova
February 4, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653